UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CKR LAW LLP f£/k/a CRONE KLINE RINDE,
LLP. : 20 Civ. 7937

Petitioner,

OPINION AND ORDER

 

ANDERSON INVESTMENTS INTERNATIONAL,
LLC, PARAMOUNT SERVICES LLC a/k/a
PARAMOUNT SERVICES LTD., INTECH
HOLDINGS (HK) LIMITED a/k/a INTECH
INTERNATIONAL GROUP CO. LIMITED a/k/a
INTECH HOLDINGS INC., WHITE ROCK
ELECTRONIC TRADING LLC, BMR
CONSULTING, EDMUND WHITE a/k/a RAVI
RACH, GULZHAN NAMAZBAEVA, and
SATYABRATO CHAKRAVARTY,

Respondents.

JED S. RAKOFF, U.S.D.Jd.

This is a petition to compel arbitration under the Federal
arbitration Act (“FAA”), 9 U.S.C. § 4. The respondents are in
default, and petitioner moves for a default judgment, pursuant to
Fed. R. Civ. P. 55(b) (2), for an order compelling arbitration.
This motion presents an array of issues concerning the relationship
between Rule 55 and Section 4 of the FAA, including whether default
judgment is even available in a proceeding to compel arbitration
in the first instance. After considering these issues, the Court

grants petitioner’s motion for default judgment.

 

LTS NUCH Aone eo A IE ETE
Background

As noted, this proceeding arises under the FAA. Section 4 of
the FAA provides that a party aggrieved by the alleged refusal of
another to arbitrate under a written agreement may petition a
federal district court for an order directing that arbitration
proceed in the manner provided for in the agreement. The statute
requires that the party in default receive “five days notice in
writing of such application” and that service be made “in the
manner provided by the Federal Rules of Civil Procedure.” 9 U.S.C.
§ 4. Following the filing of the petition for an order, the court
must hold a hearing to determine if an order compelling arbitration
should be entered. Id.

Petitioner is a law firm that served as an escrow agent ina
series of financial transactions involving respondents. Petition
to Compel Arbitration (“Pet.”), Dkt. No. 1, 1. After other
parties to the financial transactions alleged that the respondents
engaged in fraud and other wrongful conduct in connection with the
transactions, petitioner filed this petition on September 25, 2020
to compel the respondents to arbitrate in New York all disputes
related to those transactions. Id. Petitioner has since
effectuated service on each of the respondents pursuant to Fed. R.
Civ. P. 4(f) (3) and 4(h) (2). See Dkt. Nos. 37, 44, The last of
the respondents -- Gulzhan Namazbaeva -- was served on March 29,

2021. Dkt. No. 45.

 
On April 7, 2021, the Court convened a telephonic hearing, at
which petitioner but no respondents appeared. The Court granted
petitioner leave to file for default judgment on or after April
26, 2021. See Dkt. Entry dated April 7, 2021.1 On May 12, 2021,
petitioner sought a clerk’s certificate of default, pursuant to
Fed. R. Civ. P. 55(a), which was granted the next day. see Dkt.
No. 50 (“Certificate of Default”). Petitioner thereafter moved for
default judgment as against all respondents. Dkt. No. Ol.

DISCUSSION

The Court begins by ensuring that it has subject matter
jurisdiction over the petition. Then, the Court addresses personal
jurisdiction. Finally, the Court determines whether default
judgement is available and warranted in this case.

I. Subject Matter Jurisdiction

Section 4 of the FAA states that a motion to compel

arbitration can be filed in “any United States district court

 

1 The Court credited petitioner’s assumption that Namazbaeva’s
time to answer expired on April 19, 2021 -- twenty-one days after
service was effectuated, pursuant Lo Fed. R. Civ. P.
12(a) (1) (A) (i). In fact, however, § 4 reguires only five days’

notice before holding a hearing on the petition. The First Circuit
has held that a district court may enter default judgment against
a non-appearing respondent that fails to appear at a hearing held
more than five days but fewer than twenty-one days after service
was effectuated. See Unionmutual Stock Life Ins. Co of America Vv.
Beneficial Life Ins. Co., 774 F.2d 524 (lst Cir. 1985). The hearing
in this case was held more than five days following service of
process, and, in any event, more than twenty-one days has passed
since the respondents were served.

 

3

 

 

 

 

 

 

 

 
which, save for such [arbitration] agreement, would have
jurisdiction under title 28, in a civil action or in admiralty of
the subject matter of a suit arising out of the controversy between
the parties . . . .” As the Supreme Court has explained, the
statute “provides for an order compelling arbitration only when
the federal district court would have jurisdiction over a suit on
the underlying dispute; hence, there must be diversity of
citizenship or some other independent basis for federal

jurisdiction before the order can issue.” Moses H. Cone Memorial

 

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n.32 (1983) .% Here,

 

the petition invokes diversity jurisdiction. Pet. q 18 (invoking
28 U.S. § 1332).

“Tt is a long-settled rule that in order to invoke diversity
jurisdiction, the petitioner must show ‘complete diversity’ --
that is, that it does not share citizenship with any defendant.”
Doctor’s Associates, Inc. v. Distajo, 66 F.3d 438, 445 (2d Cir.
1995). The petition alleges that petitioner is a California entity
with primary offices in New York; and that the respondents are
residents of Nevis, Hong Kong, Dubai, or the United Kingdom. See
Pet. UU 9-17. Accordingly, the petition adequately alleges

complete diversity between the parties.

 

2 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

 

 

 

 

 

 

 
As for the amount in controversy, so long as the sum claimed
is made in good faith, dismissal for lack of subject matter
jurisdiction is unwarranted unless it “appears to a legal certainty
that the claim is really for less than ($75,000].”% Doctor's

Associates, Inc. v. Hamilton, 150 F.3d 157, 160 (2d Cir. 1998).

 

“(T]he amount in controversy in a petition to compel arbitration

is determined by the underlying cause of action that would
be arbitrated.” Id. The petition identifies eleven disputed
transactions and plausibly alleges that the amount in controversy
exceeds $75,000. Pet. Tf 18, 26.% Therefore, the Court has subject
matter jurisdiction over this petition.

II. Personal Jurisdiction

It is well-established that a default judgment entered by a
court that lacks personal jurisdiction over the parties is void.
City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 138 (2d
Cir. 2011). A party against whom a default judgment is entered has
two options. First, it could assert its voidness argument before
the district court under Fed. R. Civ. P. 60(b) (4), which permits
district courts to “relieve a party . . - from a final
judgment . . . [if] the judgment is void.” See “R” Best Produce,

Inc. v. DiSapio, 540 F.3d 115, 123 (2d Cir. 2008) (explaining that

 

3 In addition, an escrow agreement submitted in connection with
this default judgment motion indicates that the loan amount at
issue in just one of the disputed transactions was $12 million.
Dkt. No. 52-2.

 

 

 

 

 

 

 
a defendant seeking to challenge a default judgment for lack of
personal jurisdiction may proceed under Rule 60(b) (4))7 see also

Ins. Corp. of Ireland _v. Compagnie des Bauxites de Guinee, 456

 

U.S. 694, 703 (1982) (“A defendant is always free to ignore the
judicial proceedings, risk a default judgment, and then challenge
that judgment on jurisdictional grounds in a collateral
proceeding.”). Alternatively, although less common, the party
could “skip the motion to vacate the default judgment [under Rule
60(b) (4)] and instead directly appeal the entry of a default

judgment.” Pecarsky v. Galaxiworld.com Ltd., 249 F.3d 167, 170-71

 

(2d Cir. 2001). In either case, however, a court will eventually
have to determine whether the default judgment is void for lack of
personal jurisdiction.

To promote judicial economy, many courts of appeals require
that the district court determine whether it has jurisdiction over
a non-appearing defendant before entering default judgment. See,

e.g., Mwani_v. bin Laden, 417 F.3d 1, 6 (D.C. Cir. 2005) (‘[A]

 

court should satisfy itself that it has personal jurisdiction
before entering judgment against an absent defendant.”); In re
Tuli, 172 F.3d 707, 712 (9th Cir. 1999) (“A judgment entered
without personal jurisdiction over the parties is void. To avoid
entering a default judgment that can later be successfully attacked
as void, a court should determine whether it has che power, 1.4.,

the jurisdiction, to enter the judgment in the first place.”);

 

 

 

 

 

 

 
Dennis Garberg & Assocs. v. Pack-Tech Int'l Corp., 115 F.3d 767,

 

772 (10th Cir. 1997) (“[A] district court must determine whether
it has jurisdiction over the defendant before entering judgment by
default against a party who has not appeared in the case.”).

The Second Circuit has not adopted such a rule. Instead, in
this Circuit, a court may -- but is not required to -- undertake
a personal jurisdiction analysis before granting default judgment.

Sinoying Logistics Pte Ltd. v. Yi Da Xin Trading Corp., 619 F.3d

 

207, 213 (2d Cir. 2010) (“We need not ~-- and explicitly do not --
address here whether a district court must investigate its personal
jurisdiction over defendant before entering a default judgment. We
leave that issue for another day and hold only that a court may
raise personal jurisdiction sua sponte when a defendant has failed
to appear.”). Some courts, invoking judicial economy, opt to
analyze personal jurisdiction before entering default judgement

against a non-appearing party. See, e.g., Yao Wu_v. BDK DSD, No.

 

14-cv-5402 (CBA), 2015 WL 5664256, at *2 (E.D.N.Y. Aug. 31, 2015)

report and recommendation adopted by 2015 WL 5664534 (Sept. 22,

 

2015) (“Judgments rendered against a defendant over whom a court
lacks personal jurisdiction are void and may later be vacated by
motion brought pursuant to Fed. R. Civ. P. 60(b) (4). It therefore
preserves judicial economy for the court to assess personal
jurisdiction from the outset and thereby avoid rendering a void

judgment.”). Other courts have looked into personal jurisdiction

 

 

 

 
because of case- or party-specific reasons, such as, for example,
because similar cases filed by the plaintiff had been dismissed

for lack of personal jurisdiction. See Freeplay Music, LLC v. Nian

 

Infosolutions Private Ltd., No. 16-cv-5883, 2018 WL 3639929, at *4

 

(S.D.N.Y. Jul. 10, 2018), report and recommendation adopted by

 

2018 WL 3632524 (Jul. 31, 2018).

The Court disagrees with this approach and declines to inquire
into personal jurisdiction, at least in this particular case and
in this particular posture. For one thing, the Court is skeptical
that addressing personal jurisdiction, in this posture and without
the benefit of adversarial briefing, actually preserves judicial
resources. Even if the Court were to determine that it possessed
jurisdiction over the respondents, the respondents could later
attack the default judgment as void either under Rule 60(b) (4) or
on direct appeal. A court would then have to re-analyze the
personal jurisdiction issue, thereby duplicating work. And if the
respondents have no intention of attacking the default judgment -
- that is, if they effectively waive their personal jurisdiction
arguments -- then the initial analysis will have been unnecessary.
By waiting until a party actually contests personal jurisdiction,
a court ensures that it will resolve only those issues that are
properly presented.

Moreover, there are case-specific reasons for the Court not

to inquire into personal jurisdiction at this posture. This is a

 

 

 
petition to compel arbitration, where the only relief petitioner
seeks is an order compelling the respondents to arbitrate
petitioner’s claims that they breached the relevant contracts. The
Second Circuit has instructed that such petitions “are to be
decided with dispatch,” ISC Holding, 688 F.3d at l15, a mandate
that cuts against what could be a time-consuming analysis of
personal jurisdiction. In addition, a petition to compel
arbitration does not present the last chance for a court to resolve
personal jurisdiction. Should petitioner prevail in arbitration -
—~ whether on the merits or by default -- it will have to return to
this Court to confirm that award pursuant to 9 U.S.C. § 9. It is
possible that a respondent will, at some point in time between now
and then, appear and contest jurisdiction. At that point, the Court

will be better positioned to resolve the issue.?

 

4 The Court will, however, pause to address one issue related
to service of process. In a pair of memorandum orders, the Court
granted petitioner leave to serve respondents, all of whom are
located outside the United States, under Rule 4(f) (3) and 4(h) (2).
Petitioner then filed certificates of service affirming that it
effectuated service of process in the manner approved by the Court.
Dkt. Nos. 38 « 45. After serving respondent Namazbaeva,
petitioner’s counsel received a letter from Namazbaeva
categorically denying any “knowledge of the events listed in your
document” and affirming that she has “never met anyone from
[petitioner] nor corresponded with them at any time.” See Dkt. No.
53-1. Petitioner maintains, nonetheless, that it served the
correct person. See Maloney Decl., Dkt. No. 53, at 2 n.1. Although
it is possible that the Namazbaeva served by petitioner is a
different Namazbaeva than the person named in the petition, that
possibility is not sufficient to defeat an otherwise proper service
of process.

 

 

 

 

 
IIL. Default Judgment
Federal Rule of Civil Procedure 55 sets out a two-step
procedure for the entry of judgment against a party who fails to
defend: the entry of a default and the entry of a default judgment.

See New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005). The first

 

step, entry of a default, simply “formalizes a judicial recognition
that a defendant has, through its failure to defend the action,
admitted liability to the plaintiff.” Mickalis, 645 F.3d at 128;
see also Fed. R. Civ. P. 55(a) (“When a party against whom a

judgment for affirmative relief is sought has failed to plead or

 

otherwise defend, and that failure is shown by affidavit of
otherwise, the clerk must enter the party’s default.”). “The second

step, entry of a default judgment, converts the defendant’s

 

admission of liability into a final judgment that terminates the
litigation and awards the plaintiff any relief to which the court
decides it is entitled, to the extent permitted by Rule 54(c).”

Id.

 

A. Step One -- Entry of Default

 

 

Where, as here, the Court grants a motion to effectuate service
under Fed. R. Civ. P. 4(f) (3), such service is sufficient to
sustain a default judgment even where the person served later
contends that it was a case of mistaken identity. If, in fact, the
person served was the wrong person, that person should confer with
counsel for the serving party and, if necessary, move to dismiss
the petition on that basis. Such a person ignores the proceeding
at her own risk.

10
Under Rule 55(a), a party can enter default in one of two
ways: either by failing to plead or by failing to “otherwise
defend” in the action. Here, the respondents, after having been
served, failed to attend a telephonic hearing of otherwise
participate in this action. Accordingly, the Clerk of the Court
issued a Certificate of Default, certifying that the “respondents
nave not filed an answer or otherwise moved with respect to the
Petition.” Dkt. No. 50.

The manner in which entry of default operates in a proceeding
to compel arbitration warrants further discussion. Section 6 of
the FAA mandates that the Court treat petitions as motions, not
complaints. See 9 U.S.C. § 6 (“Any application to the court
hereunder shall be made and heard in the manner provided by law
for the making and hearing of motions, except as otherwise herein
expressly provided.”); see also Moses H, Cone Memorial Hosp, 460
U.S. at 22 n.26 (“Under § 6 of the Arbitration Act, [petitioner’s]
application for a § 4 order was properly treated procedurally as
a motion.”). Thus, petitions to compel are not treated as “actions”
to which responsive “pleadings” are even possible in the first
instance. See ISC Holding AG v. Nobel Biocare Finance AG, 688 F.3d
98, 112 (2d Cir. 2012) (“[Respondent] could not have filed an
answer here, any more than [petitioner] could have filed a

complaint.”); see also id. at 116 n.35 (“[T]he operation of 9

11

 

 

 

 

 
U.S.C. §§ 4 and 6... precludfe] the availability of an answer
to a petition to compel arbitration.”).

There is a colorable argument that Rule 55 should not apply
in the context of a motion to compel arbitration. The Second

MN

Circuit has previously explained that default judgments are
generally inappropriate” in a proceeding to confirm or vacate an

arbitral award under § 9 of the FAA. See D.H. Blair & Co., Inc. Vv.

 

Gottdiener, 462 F.3d 95 (2d Cir. 2006). There, the panel explained
that where there is a record before the court, rather than only
the allegations of one party found in the complaint, “the petition
and accompanying record should [be] treated as akin to a motion
for summary judgment.” Id. at 110-11. A party’s failure to respond
to such a petition, like a party’s failure to respond to a motion
for summary judgment, does not warrant default judgment “because,
even where a non-moving party fails to respond to a motion for
summary judgment, a court may not grant the motion without first
examining the moving party’s submission to determine if it has met
its burden of demonstrating that no material issue of fact remains
for trial.” Id. Indeed, at least one district court has concluded
that default judgment is unavailable in a proceeding to compel
arbitration. See Bridgeport Management, Inc. v. Lake Mathews

Mineral Properties, Ltd., No. 14-cv—-70 (JST), 2014 WL 953831 (N.D.

 

Cal. Mar. 6, 2014) (“[T]he Court is not aware of any authority

holding that Rule 55’s provisions for default or default judgment

12

 

 

 

 

 

 
are applicable to petitions to compel arbitration. While motions
may be unopposed, default judgment does not enter upon a party’s
failure to respond to the motion. For this reason, Petitioner's
application for entry of default will be denied.”); but see Mariac

Shipping Co., Ltd. v. Meta Corp., No. 03-cv-5600 (LAK), 2005 WL

 

146900 (S.D.N.Y. Jan. 24, 2005) (granting default judgment on a
petition to compel arbitration).

The Court concludes, however, that default judgments are, at
least sometimes, available in the context of a petition to compel
arbitration. True, the respondents were not permitted -- much less
required -- to file any pleadings in this action. Their failure to
do so therefore cannot sustain an entry of default under Rule
55(a). The respondents, however, have failed to “otherwise defend”
-- a term that, as the Third Circuit has observed, “[b]y its very
language . . . is broader than the mere failure to plead.” Hoxworth

vy. Blinder, Robinson & Co., Inc., 980 F.2d 912, 917 (3d Cir. 1992).

 

In particular, the respondents “should have responded in some
fashion, e.g., by seeking an extension, arguing the merits, raising
jurisdictional or venue objections, etc.” D.H. Blair, 462 F.3d at
108 -- or even just by attending the telephonic hearing scheduled
in this matter. Moreover, unlike petitions to confirm an arbitral
award, petitions to compel arbitrations, at least where, as here,
the petition is filed before the underlying dispute is the subject

of pending litigation, are more akin to a “complaint initiating a

13

 

 

 

 

 

 
plenary action” than a “motion in an ongoing proceeding.” Id. at

108; cf. Vaden v. Discover Bank, 556 U.S. 49, 63 n.13 (2009)

 

(explaining that petitions to compel arbitration are sometimes
brought before the underlying dispute is the subject of pending

litigation). Because the respondents had an obligation but failed

to “otherwise defend” against the petition, the first step -- entry
of default -- was proper in this case.
B. Step Two -- Default Judgment

 

Because the respondents are in default, the Court accepts as
true all well-pleaded allegations in the petition and must
determine whether those allegations establish a “legal basis” for
liability. Mickalis, 645 F.3d at 137 (suggesting that, “prior to
entering default judgment, a district court is required to
determine whether the plaintiff’s allegations establish the
defendant’s liability as a matter of law.”).° Although the Second
Circuit has not directly resolved the relevant standard, others
courts in this Circuit assume that the “legal sufficiency of these
claims is analyzed under the familiar plausibility standard
enunciated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).” Winegard

 

 

5 Other courts of appeals have held “expressly that a district
court may not enter a default judgment unless the plaintiff’s
complaint states a valid facial claim for relief.” Mickalis, 645
F.3d at 137 n.23 (collecting cases).

14

 

 

 

 

 

 

 

 
v. Crain Comm., Inc., No. 20-cv-1509 (AJN), 2021 WL 1198960, at *1

 

(S.D.N.Y. Mar. 30, 2021); see also Belizaire v. RAV Investigative

 

& Sec. Servs. Ltd., 61 F. Supp. 3d 336, 344 (S.D.N.Y. 2014) (“[A]

 

court must consider whether the complaint alleges enough facts to
state a claim to relief that is plausible on its face, and find it
lacking where the complaint tenders naked assertions devoid of
further factual enhancement.”).

Under the FAA, a district court’s role in resolving a motion
to compel arbitration under the FAA is “limited to determining two
issues: i) whether a valid agreement or obligation to arbitrate
exists, and ii) whether one party to the agreement has failed,

ua

neglected or refused to arbitrate.” Shaw Grp., Inc. Vv. Triplefine

 

Int’1 Corp., 322 F.3d 115, 120 (2d Cir. 2003). The petition alleges
that each of the relevant contracts contains an arbitration clause

along the following lines:

This agreement shall be interpreted according to and
subject to New York Law. The Escrow Parties agree to do
their utmost to ensure that any disputes between them
are settled equitably and amicably and where possible
without resort to arbitration. In the event of any
differences or dispute of whatever nature arising from
this Agreement (which shall include any failure to agree
and any matter which requires the Escrow Parties’
agreement for the purposes of implementation of this
Agreement) or any other matter related thereto which
cannot be settled by direct negotiation within thirty
(30) days after either of the Escrow Parties has notified
the other parties in writing of the existence of the
dispute, such differences or dispute shall be referred
to and finally settled by binding arbitration in City,
County and State of New York.

15

 

 

 

 

 
Pet. ¢ 50. This language constitutes an enforceable arbitration
agreement. The petition also alleges that “more than thirty (30)
days have elapsed since written notice of the existence of a
dispute. During this time, the petition alleges, petitioner
attempted to settle the dispute by direct negotiation with the
respondents, but failed. Id. @ 51. Thus, the petition adequately
alleges that respondents have failed, neglected or refused to
arbitrate. Therefore, the petition adequately states a claim for
an order compelling the respondents to arbitrate.®

C. Remedy

“A default judgment must not differ in kind from, or exceed
in amount, what is demanded in the pleadings.” Fed. R. Civ. P.
54(c). For that reason, where a petition “seeks only an order
directing respondents to arbitrate the claim in issue,” courts
will not permit the petitioner to “nominate an arbitrator on behalf
of the respondents.” Mariac, 2005 WL 146900, at *1. Here, however,
the petition seeks not only an order directing respondents to
arbitrate the claims in issue, but it also specifically requests

an order requiring the respondents to arbitrate their disputes

 

6 It is worth noting that because a court must independently
examine the sufficiency of the allegations in the petition before
granting default judgment, the difference between treating the
petition as an unopposed motion for summary judgment rather than
an unanswered complaint is vanishingly small.

16

 

 

 

 

 

 

 

 
before JAMS International pursuant to the JAMS International
Arbitration Rules.” Pet. at 19.

That petitioner has requested such relief does not
necessarily mean that the Court is authorized to grant it. Section
4 of the FAA mandates that, “upon being satisfied that the making
of the agreement for arbitration or the failure to comply therewith
is not in issue, the court shall make an order directing the
parties to proceed to arbitration in accordance with the terms of

v

the agreement.” Here, however, the terms of the agreement do not
specify any particular forum for the arbitration. In In Matter of
Petition of HZI Research Center v. Sun Instruments Japan Co., Inc.,
No. 94-cv-2146 (CSH), 1995 WL562181, at *3 (S.D.N.Y. Sept. 20,
1995), Judge Haight ruled that “[i]f the parties imperfectly
designate the instrumentality through which arbitration should be
effected, the court will enforce the contract by making an
appropriate designation.” Adopting that rule, the Court holds that
it has the authority to order the respondents to arbitrate before
Jams International, as sought for in the petition.
CONCLUSION

For the foregoing reasons, petitioner’s motion for default
judgment is granted. Petitioner is directed to submit a proposed
judgment consistent with, and not exceeding the scope of, this

Order by June AY, 2021.

SO ORDERED.
17

 

 

 

 

 
Dated: New York, NY QI 2yY

June €t, 2021 JED S. RAKOPE, U.S.D.J.

 

 

 

 

 

 

 

18
